Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/12/2021.  These drawings are acceptable.
Response to Amendment
The amendments to the drawing, and the amendments to the claims filed on 7/12/2021 were received and have been entered. 
Claims 1, 5, 9-10, 12 and 15-19 have been amended. Claims 4, 7-8, 11, 13-14 and 20 have been canceled. Claims 1-3, 5-6, 9-10, 12 and 15-19 are currently pending. 
The rejection of claims 1-20 under 35 USC 112(b) are withdrawn in view of the amendments.. The claim amendments overcome the current prior art rejection(s).
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-6, 9-10, 12 and 15-19 are allowed over the prior art of record. 
Current invention teaches “an electronic device” including claimed limitations 
“a plurality of second scan lines intersecting the data line and configured to transmit a plurality of second scan signals; 
a plurality of third sub pixels coupled to the data line and configured to emit a third color light different from the first color light and the second color light; 
a plurality of third scan lines intersecting the data line and configured to transmit a plurality of third scan signals; 
a first shift register configured to output a first shift signal; 

a first demultiplexer configured to receive the first shift signal and output one of the plurality of first scan signals according to the first clock signal, one of the plurality of second scan signals according to the second clock signal, and one of the plurality of third scan signals according to the third clock signal, 
wherein at least two of the plurality of first sub pixels receive at least two of the plurality of data signals successively according to at least two of the plurality of first scan signals and at least two of the plurality of second sub pixels receive at least two of the plurality of data signals successively according to at least two of the plurality of second scan signals.”
Claimed structure in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 15, 2021